DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8, 10, and 12-22 of the amended claim set received 4/20/2022 are pending.  Claims 9 and 11 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Sebastien Clark on 5/4/2022.
The application has been amended as follows:
Claim Amendment
Claim 12.  A combination comprising a stand-off device and a double-skin combustor liner having an outer combustor skin and an inner combustor skin, the stand-off device comprising a body having a first end and a second end, the body configured to be retained by the outer combustor skin and to pass through an opening in the outer combustor skin for the first end to hold the inner combustor skin spaced apart from the outer combustor skin, the first end configured to contact a coating applied against the inner combustor skin, the first end being displaceable relative to the inner combustor skin, the second end of the body accessible from an outer surface of the outer combustor skin.

Claim 21.  A combustor for a gas turbine engine, comprising[[,]]:
a combustor chamber defined at least by an outer combustor skin being metallic[[,]] and by an inner combustor skin made of a ceramic matrix composite (CMC); and
a plurality of stand-off devices, each standoff-device of the plurality of stand-off devices having a body including a first end and a second end, the second end of the body retained in an opening in the outer combustor skin, the first end spaced apart from the second end and abutting the inner combustor skin to space inner combustor skin apart from the outer combustor skin, the first end being displaceable relative to the inner combustor skin[[.]], the body having an outer portion abutted against an outer surface of the outer combustor skin[[,]] and an inner portion abutted against an inner surface of the outer combustor skin, the outer portion having an outer portion diameter and the inner portion having an inner portion diameter, the outer portion diameter and the inner portion diameter being greater than a diameter of the opening in the outer combustor skin.
 
Allowable Subject Matter
Claims 1-8, 10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other claim limitations:
Regarding Claim 1, “the first end… abutting the coating disposed between the first end of the body and the inner combustor skin.”
Regarding Claim 12, “the first end configured to contact a coating applied against the inner combustor skin”
Additionally regarding claims 1 and 12, the citations above essentially require a coating on the exterior-facing surface of the inner combustion skin.  While it is well known to use thermal barrier coatings and the like on the interior-facing surface of inner combustor skins to protect the skins from combustion, there are no suitable teaching for placing a coating between the stand-off and the exterior-facing surface of the inner combustion skin.
Regarding Claim 21, “wherein the body has an outer portion abutted against an outer surface of the outer combustor skin and an inner portion abutted against an inner surface of the outer combustor skin, the outer portion having an outer portion diameter and the inner portion having an inner portion diameter, the outer portion diameter and the inner portion diameter being greater than a diameter of the opening in the outer combustor skin.”
Claims 2-8, 10, 13-20, and 22 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                                 Examiner, Art Unit 3741